Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-31-2005

Solarchick v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3143




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Solarchick v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 633.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/633


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 04-3143
                                    ___________

                     JASON A. SOLARCHICK, a minor by;
                  ALAN SOLARCHICK; CARLA SOLARCHICK,
                        his parents, his Guardians, and in
                                their own rights,

                                               Appellants

                                          v.

                 METROPOLITAN LIFE INSURANCE COMPANY;
                     JOHN T. DALEY; TONYA L. DALEY

                                    ___________


                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 01-cv-00444)
                 District Judge: The Honorable Donetta W. Ambrose

                                    ___________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  June 27, 2005


             Before: *NYGAARD, SMITH, and FISHER, Circuit Judges.

                              (Filed : August 31, 2005)

__________________
*Honorable Richard L. Nygaard assumed senior status on July 9, 2005
                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       Appellants, the Solarchicks1 , appeal from an order of the District Court granting

summary judgment in favor of Metropolitan Life Insurance Company on the Solarchick’s

claims relating to MetLife’s alleged fraudulent misrepresentations. Guided by our recent

decision in Tran v. Metropolitan Life Insurance Co., 408 F.3d 130 (3d Cir. 2005), we

conclude that there are genuine issues of material fact, and will reverse.

       Inasmuch as we are write only for the parties, we will not recapitulate the

extensive facts. At issue are four insurance policies purchased by the Solarchicks, three

of which were purchased in 1990 and one of which in 1995. The Solarchicks allege that

MetLife made various oral misrepresentations with respect to each policy. Additionally,

the Solarchicks allege that MetLife falsely represented each policy to be investment or

retirement plans rather than insurance policies.

       The District Court held that the claims were time-barred. It reasoned that

Pennsylvania’s discovery rule was inapplicable because the Solarchicks failed to exercise

reasonable diligence. The Court held that the Solarchicks could not reasonably rely upon

alleged oral misrepresentations when the “plain language” of the policies “expressly




1.      This case is brought by Jason A. Solarchick, a minor, through his parents Alan
and Carla Solarchick, and by his parents in their own rights.

                                              2
contradicted” the alleged oral misrepresentations. Specifically, the District Court stated

that the Solarchicks were clearly put on notice of all of their claims, had they exercised

reasonable diligence, when the policies were issued. Accordingly, the District Court

granted MetLife’s Motion for Summary Judgment.

       Our recent decision in Tran, however, is contrary to the District Court’s reasoning.

In Tran, we held that the insured’s failure to read the policy did not preclude the fraud

claim. Tran, 408 F.3d at 138. We stated that summary judgment was inappropriate

because the district court’s determination that Tran could not justifiably rely on the

agent’s representations as matter of law rested almost entirely on its erroneous

conclusion that Tran had a duty to read his policy or have it read to him. Id. We reasoned

that Pennsylvania law does not impose a duty to read insurance policies when the insureds

allege fraud. Id at 136.

       Following our decision in Tran, we conclude that there are genuine issues of

material fact as to whether MetLife made fraudulent misrepresentations, whether the

Solarchicks were relieved of their duty to read their policy and whether their claims are

time-barred. Therefore, we will reverse and remand to the District Court for further

proceedings consistent with this opinion.




                                              3